 


 HR 4210 ENR: To designate the facility of the United States Postal Service located at 401 Washington Avenue in Weldon, North Carolina, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 4210 
 
AN ACT 
To designate the facility of the United States Postal Service located at 401 Washington Avenue in Weldon, North Carolina, as the Dock M. Brown Post Office Building. 
 
 
1.Dock M. Brown Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 401 Washington Avenue in Weldon, North Carolina, shall be known and designated as the Dock M. Brown Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dock M. Brown Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
